Citation Nr: 0208809	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

(In a separate decision, the Board of Veterans' Appeals 
(Board) addresses whether its February 24, 1956 decision 
denying service connection for defective hearing should be 
revised on the basis of clear and unmistakable error).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1950 to February 
1951.  His claim comes before the Board on appeal from a 
March 1997 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO), denied reopening a previously denied claim of 
entitlement to service connection for defective hearing.  In 
December 1998, the Board affirmed this decision. 

The veteran appealed the Board's December 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2001, based on briefs filed by both 
parties, the Court vacated the Board's decision and remanded 
the veteran's appeal to the Board for readjudication pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

In an August 2000 Brief of the Appellant and a March 2001 
Reply Brief of the Appellant submitted to the Court and in 
additional, subsequently dated written statements submitted 
to the Board, the veteran's representative raised a claim of 
entitlement to the revision of a January 1993 rating decision 
on the basis of CUE.  This matter is referred to the RO for 
initial consideration.  

In the aforementioned documents, the representative requested 
the Board to consider the raised claim prior to determining 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  He argued that, if the Board does not comply 
with his request, he will be precluded from raising such a 
claim in the future.  Specifically, he argued that, by 
denying the veteran's claim, the Board would implicitly be 
finding that the January 1993 rating decision did not involve 
CUE and the Board's decision in this regard would constitute 
an affirmance of, and subsume, the RO's January 1993 
decision.  The Board acknowledges the representative's 
argument.  However, given the disposition of the veteran's 
claim to reopen in this case, which was not based on a de 
novo review of the record, this decision does not subsume the 
January 1993 rating decision and the RO may consider the 
veteran's claim for revision of that decision based on CUE.  
See Donovan v. Gober, 10 Vet. App. 404 (1997) (holding that a 
CUE claim concerning a final, unappealed decision may not be 
considered where the Board conducts a de novo review of the 
record and denies the benefit that was the subject of the 
unappealed decision), aff'd sub nom. Donovan v. West, 158 F. 
3d 1377 (Fed. Cir. 1998); VAOPGCPREC 14-95; 38 C.F.R. 20.1104 
(2001); see also Brown v. Principi, 15 Vet. App. 421 (2002) 
(holding that delayed subsuming of a RO decision by a later 
Board decision occurs only where the Board decided the same 
issue that the RO decided, and where the RO decision and the 
Board's review were based on the same evidentiary record.)  


FINDINGS OF FACT

1.  In March 1954 (RO), October 1955 (RO), February 1956 
(Board), and January 1958 (RO), the RO and the Board denied 
the veteran's claim of entitlement to service connection for 
defective hearing. 

2.  The RO and the Board notified the veteran of these 
decisions and of his appellate rights with regard to these 
decisions, but the veteran did not initiate an appeal of 
these decisions.

3.  In February 1992, the RO denied reopening the previously 
denied claim of entitlement to service connection for 
defective hearing.  The RO confirmed and continued this 
denial in a January 1993 rating decision.

4.  The veteran perfected an appeal of the RO's February 1992 
decision, but he then withdrew his appeal by letter received 
in April 1993. 

5.  The evidence associated with the claims file subsequent 
to the RO's January 1993 decision does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative and redundant, and by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision, in which the RO last 
denied entitlement to service connection for defective 
hearing, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for hearing loss.  The RO 
last denied the veteran's claim to reopen in March 1997 on 
the basis that the veteran had not submitted new and material 
evidence.  The veteran appealed the RO's decision to the 
Board, and in December 1998, the Board affirmed the RO's 
decision.  

The veteran then appealed the Board's December 1998 decision 
to the Court and while his appeal was pending, the President 
signed into law legislation that, in part, redefines VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The Court has held that the 
duty to notify provisions of the VCAA apply to claimants who 
seek to reopen a claim by submitting new and material 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  Further, in August 2001, while the 
veteran's appeal was pending at the Court, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained in greater detail below, 
prior to the enactment of the VCAA, the RO took action that 
is consistent with the notification and assistance provisions 
of the VCAA, and thereafter, readjudicated the veteran's 
claim based on all of the evidence of record.  In light of 
the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  For instance, in a 
letter dated March 1997 and a statement of the case issued in 
June 1997, the RO informed the veteran of the regulations 
pertinent to his claim, explained the reasons for which his 
claim had been denied, and provided him opportunities to 
submit additional evidence and argument, including in the 
form of hearing testimony, in support of his claim.  The 
Board provided the veteran further guidance with regard to 
the evidence needed to substantiate his claim in a decision 
dated December 1998.  

In an August 2000 Brief of the Appellant and a March 2001 
Reply Brief of the Appellant submitted to the Court and in 
additional, subsequently dated written statements submitted 
to the Board, the veteran's representative argued that VA 
never informed the veteran of the type of evidence that was 
needed to reopen his claim.  The representative posited that 
VA, including any Hearing Officer, should have told the 
veteran that he needed to produce evidence of an actual in-
service incident, which resulted in the hearing loss, and 
medical evidence etiologically relating the hearing loss to 
that incident.  Contrary to the representative's assertion, 
in the statement of the case issued in June 1997, the RO 
clearly explained to the veteran that this type of evidence 
was needed to reopen his claim.  Specifically, the RO 
indicated that the record lacked evidence showing that the 
veteran suffered acoustic trauma during his first thirty-four 
days in service, and that given that the hearing loss was 
noted so soon after entrance into the service, sound medical 
principles supported a finding that the hearing loss 
preexisted service.  In any event, it is clear from the 
record that the veteran had knowledge of the importance of 
addressing these matters; he submitted evidence and presented 
testimony directly relevant thereto.  For example, he 
submitted multiple lay statements, the majority of which 
refuted the finding that his hearing loss preexisted service.  
In addition, during the videoconference hearing held before 
the undersigned Board Member in April 1998, the veteran 
testified in detail regarding an in-service incident that 
allegedly occurred during basic training, which necessitated 
hospitalization for hearing loss, and emphasized that he did 
not have hearing loss prior to service.  Given that the 
veteran's testimony confirmed that he had knowledge of the 
evidence needed to substantiate his claim, there was no 
additional information the undersigned Board Member could 
provide the veteran to aid in developing his claim. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, as previously indicated, 
the veteran was afforded a hearing in which he testified 
before the undersigned Board Member in April 1998.  The RO 
and the Board had the opportunity to secure and associate 
with the claims file all evidence identified by the veteran 
as being pertinent to his claim, but the veteran did not 
report any such evidence.  The veteran also was aware of the 
evidence he was to obtain and that which VA would and did 
obtain.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).

The VCAA does not require a remand of all claims pending on 
its effective date.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001); see also Wensch v. Principi, 15 Vet. App. 
362, 367-70 (2001) (holding that when there is extensive 
factual development in a case, including in the record on 
appeal and in a detailed Board decision, and further 
assistance would not aid in substantiating a claim, the VCAA 
is inapplicable).  In this case, VA notified the veteran of 
the evidence needed to substantiate his claim and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim.  Further development to 
comply with the VCAA would thus serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran seeks service connection for hearing loss.  The 
RO denied the veteran entitlement to this benefit in March 
1954 and October 1955, and in February 1956, the Board 
affirmed this decision.  The Board notified the veteran of 
the February 1956 decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Court.  In January 1958, the RO again denied 
the veteran service connection for defective hearing.  The RO 
notified the veteran of the January 1958 decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  

In February 1992, the RO denied the request to reopen the 
previously denied claim of entitlement to service connection 
for defective hearing.  The RO confirmed and continued this 
determination in a January 1993 decision.  The veteran 
perfected an appeal of the February 1992 decision but he then 
withdrew his appeal by letter received in April 1993.  The 
January 1993 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991).  

The RO last denied the veteran's claim on the following 
bases: (1) There was evidence of record establishing that the 
veteran had defective hearing all of his life; (2) Although 
the veteran submitted an opinion of a private physician 
linking the veteran's sensorineural hearing loss to in-
service acoustic trauma, this opinion was based upon an 
unsubstantiated history provided by the veteran, rather than 
treatment rendered following the veteran's discharge; (3) 
Service medical records did not confirm that the veteran 
suffered a head injury, concussion, or acoustic trauma while 
on active service; and (4) The medical evidence did not 
establish that hearing loss was incurred in or aggravated by 
service.  In denying the claim, the RO considered the 
veteran's service medical records, a VA examination report, 
private medical records, written opinions of private 
physicians, and written statements of the veteran, a 
relative, a fellow serviceman and acquaintances.  

The service medical records revealed that on pre-induction 
examination in November 1950, there was no indication of 
hearing loss.  In fact, an examiner recorded findings of 
15/15 for whispered voice, bilaterally.  Approximately one 
month after entrance into the service, in January 1951, 
however, the veteran was hospitalized for an Ears, Nose and 
Throat observation.  During his 17-day stay, it was noted 
that the veteran had been hard of hearing all of his life, 
with a history of running ears as a child.  On discharge, an 
examiner rendered a diagnosis of deafness, n.e.c., bilateral, 
severe, cause undetermined.  On separation examination in 
January 1951, an examiner again noted that the veteran had 
had impaired hearing all of his life.  According to the 
service medical records, during service, the veteran did not 
report, and no examiner found, that the veteran sustained a 
head injury or acoustic trauma in service.  

The report of VA examination conducted in February 1954 and 
the private medical opinions confirmed that the veteran had 
hearing loss at the time the RO rendered its last final 
decision.  During the VA examination, the veteran reported 
that he had had some loss of hearing since childhood and that 
his hearing had gradually decreased since his period of 
service.  In 1992, based on the veteran's volunteered 
history, a physical examination and an audiometric study, one 
of the private physicians found the veteran's bilateral, 
severe sensorineural hearing loss to be directly related to 
in-service acoustic trauma.  The history that the veteran 
volunteered at that time was that he first noticed the onset 
of hearing loss in 1951, during basic training, after the 
firing of a large caliber machine gun.

The written statements disclosed the beliefs of laypersons 
that the veteran had difficulty understanding commands 
sometime after initial basic training and before entering the 
hospital, and that he did not have hearing loss until after 
his return from service.  They also disclosed the veteran's 
belief that, although he had slight hearing loss as a child, 
he was drafted and found to be physically fit to enter the 
military, that during his initial weeks of training, he 
allegedly was firing a machine gun and felt something snap in 
his head, and that this incident reportedly caused a loss of 
hearing, necessitated hospitalization due to his state of 
shock, and constituted aggravation of his preexisting hearing 
loss.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's January 1997 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a) (effective 
August 29, 2001)); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's January 1993 decision includes 
service personnel records, a transcript of the veteran's 
hearing testimony presented in April 1998, and additional 
written statements of the veteran, his representative, 
acquaintances and former classmates.  The Board finds that 
this evidence is neither new, nor material.  The evidence is 
not new because it is cumulative and redundant.  It is not 
material because it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered to decide fairly 
the merits of the claim to reopen.  

With the exception of the service personnel records, 
specifically, a selective service extract, the evidence is 
cumulative and redundant because it merely reiterates lay 
comments that were of record when the RO last denied the 
veteran's claim in January 1993, that is, comments addressing 
when the veteran's hearing loss developed.  Similarly to 
written lay statements submitted prior to January 1993, these 
recently submitted written and oral lay statements conflict 
with regard to this matter.  Some indicate that the veteran 
had no hearing problems prior to service while others 
indicate that he had slight hearing problems prior to 
service.  According to the veteran's testimony, and contrary 
to some of his statements made prior to January 1993, the 
veteran had no hearing loss prior to service and cannot 
recall telling physicians during his in-service 
hospitalization that he was hard of hearing as a child.   

The written and oral statements and service personnel records 
do not bear directly and substantially upon the specific 
matter under consideration and they need not be considered to 
decide fairly the merits of the claim to reopen because they 
do not confirm the veteran's unsubstantiated assertion that 
he suffered acoustic trauma in service.  Moreover, they do 
not constitute competent evidence of an etiological 
relationship, either by direct incurrence or aggravation, 
between the veteran's current hearing loss and his period of 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  In January 1993, the RO 
specifically based its denial on the absence of such 
evidence.

Having determined that new and material evidence has not been 
submitted, the Board may not reopen, and must deny, the 
veteran's claim pursuant to 38 U.S.C.A. § 5108 (West 1991) 
and 38 C.F.R. § 3.156 (2001).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

